Citation Nr: 0500462	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for scrotum injury.  

2.  Entitlement to service connection for kidney condition.

3.  Entitlement to service connection for residuals of 
urethral trauma.

4.  Entitlement to service connection for sexual dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served on a period of active duty in the Army 
from January 1975 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In an August 2003 statement, the veteran raised an informal 
claim for entitlement to nonservice-connected disability 
pension benefits.  The claim is referred to the RO for proper 
action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In June 2003 and August 2004 statements, the veteran 
specifically identified that he was receiving current 
treatment for his claimed disabilities from the VAMC in 
Miami, Florida and from the VAOPC in Oakland, Florida.  In 
addition, an April 2002 VA treatment note, it was detailed 
that the veteran had a stent placed in his left ureter at a 
private hospital during the same month.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the veteran.  See 38 C.F.R. § 3.159(c) 
(2004).  Under 38 C.F.R. § 3.159 (c) (2004), VA will also 
give the assistance described in (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain all available 
inpatient and outpatient treatment 
records for the veteran's claimed 
disabilities of scrotum injury, kidney 
condition, urethral trauma, and sexual 
dysfunction from the VA Outpatient Clinic 
in Oakland, Florida for the period from 
August 2002 to the present.

2.  The RO should obtain all available 
inpatient and outpatient treatment 
records for the veteran's claimed 
disabilities of scrotum injury, kidney 
condition, urethral trauma, and sexual 
dysfunction from the VA Medical Center in 
Miami, Florida for the period from August 
2002 to the present.

3.  The RO should make arrangements to 
obtain the veteran's treatment records 
from the private facility (listed in the 
September 1977 admission record included 
in the file) for the period of September 
1977 to the present.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
whether new and material evidence has 
been received in order to reopen a claim 
for entitlement to service connection for 
scrotum injury, entitlement to service 
connection for kidney condition, 
entitlement to service connection for 
residuals of urethral trauma, and 
entitlement to service connection for 
sexual dysfunction.  If the claims remain 
denied, the RO should issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since July 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




